Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael G. Dreznes (Reg. No. 59,965) on March 14, 2022.
The application has been amended as follows: 
Claim 1: A method comprising:
sending, from a parent node of a hierarchy of views, information related to a preference list, the preference list include preference keys corresponding to respective attributes of a user interface (UI), wherein the hierarchy of views represents the UI;
            receiving, at a plurality of child nodes of the parent node, the information related to the preference list;
            updating, by at least one sub-node of at least one of the plurality of child nodes, a particular preference key from the preference list to a particular value, the particular preference key related to an attribute of the UI;
sending, after the particular preference key was updated by the at least one sub-node of the at least one of the plurality of child nodes, the particular preference key to the parent node; and
updating, by the parent node, the attribute of the UI based at least in part on the particular preference key that was updated by the at least one sub-node of the at least one of the plurality of child nodes and was sent from the at least one of the plurality of child nodes.
Claim 2: (Canceled) 
Claim 3: (Canceled) 
Claim 21: A non-transitory machine-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
sending, from a parent node of a hierarchy of views, information related to a preference list, the preference list include preference keys corresponding to respective attributes of a user interface (UI), wherein the hierarchy of views represents the UI;
receiving, at a plurality of child nodes of the parent node, the information related to the preference list; 
updating, by at least one sub-node of at least one of the plurality of child nodes, a particular preference key from the preference list to a particular value, the particular preference key related to an attribute of the UI;
sending, after the particular preference key was updated by the at least one sub-node of the at least one of the plurality of child nodes, the particular preference key to the parent node; and
updating, by the parent node, the attribute of the UI based at least in part on the particular preference key that was updated by the at least one sub-node of the at least one of the plurality of child nodes and was sent from the at least one of the plurality of child nodes.
Claim 22: (Canceled) 
Claim 23: (Canceled) 

Allowable Subject Matter
Claims 1, 4-5, 11-21, and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach “updating a particular preference key by at least one sub-node of the plurality of child nodes”, “sending the particular preference key that was updated to the parent node”, and “updating by the parent node the attribute of the UI based on the particular preference key” as recited independent claims 1 and 21. Accordingly, independent claims 1 and 21 along with respective dependent claims 4-5 and 24-25 are allowed.
Additionally, the examiner is persuaded by applicant’s arguments with respect to independent claim 11.  In particular, the examiner agrees the prior art does not teach the specific combination of a “root process receiving and forwarding an event to a transaction manager and event handler”, “the transaction manager tracking time related to the event to forward to a node of a tree structure, wherein the tree structure is related to a hierarchy of views representing the UI”, “the event handler determines a particular node of the tree structure to receive the event, the event handler being separate from the transaction manager and root process”, “a preference manager configured to send a preference list to the determined particular node”, and “a node manager configured to provide a graph structure including different attributes of the UI” as recited independent claim 11. Accordingly, independent claim 11 along with respective dependent claims 12-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONGJIA PAN/               Primary Examiner, Art Unit 2145